PER CURIAM:
Claimant seeks payment of the sum of $269.47 in back pay allegedly due her from the West Virginia University Medical Center where she had been employed as a medical records analyst. A raise in pay was given, but claimant did not receive it because the Personnel Office had listed her in the wrong job classification.
The respondent, in its Answer, admits the amount and validity of the claim, stating that the claimant was underpaid by $.41 per hour for 657.25 hours, and that sufficient funds remained in its appropriation from which the obligation could have been paid. The Court therefore makes an award to the claimant in the amount requested.
Award of $269.47.